FILED
                            NOT FOR PUBLICATION                               JUL 31 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


B. BENEDICT WATERS,                              No. 13-55378

               Plaintiff - Appellant,            D.C. No. 2:12-cv-04895-CAS-
                                                 AJW
  v.

EXPERIAN INFORMATION                             MEMORANDUM*
SOLUTIONS, INC.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       B. Benedict Waters appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Fair Credit Reporting Act. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to comply with vexatious litigant orders. In re

Fillbach, 223 F.3d 1089, 1090-91 (9th Cir. 2000). We affirm.

      The district court did not abuse its discretion by dismissing Waters’s action

without prejudice because Waters failed to comply with the vexatious litigant

orders entered against him. See Waters v. Howard Sommers Towing, Inc., No. 10-

5296 (C.D. Cal. Dec. 17, 2010), ECF No. 81; Waters v. Casas, No. 09-7696 (C.D.

Cal. July 9, 2012), ECF No. 306); see also In re Fillbach, 223 F.3d at 1090-01

(litigant may not avoid a vexatious litigant order by filing suit in a different court).

      The Central District of California properly assigned Waters’s action to the

Western Division of the Central District and to Judge Snyder under the district

court’s General Orders.

      We reject Waters’s contentions regarding judicial bias as unsupported by the

record.

      Waters’s motion for sanctions and request for judicial notice are denied.

      AFFIRMED.




                                            2                                     13-55378